DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/21/2021 does not place the application in condition for allowance.
	The previous claim objections are withdrawn due to Applicant’s amendment.
	The previous art rejections over Chan are revised to address new claim limitations.

Claim Rejections - 35 USC § 103

Claims 13, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0072467 to Chan (of record).
	Regarding claims 13, 17, 18, 20, and 21, Chan teaches a solar cell comprising
a crystalline silicon substrate 14/12 (Fig. 2, ¶0044, 0045, 0053)
a passivation layer 16 formed on a light receiving surface of the crystalline silicon substrate 14/12/22 (¶0049)
a light receiving surface electrode 18/20 formed on the light receiving surface side of the crystalline silicon substrate 14/12 (¶0046)
a rear surface electrode 26/28 formed on the rear surface side of the crystalline silicon substrate (¶0048)
wherein the crystalline silicon substrate 14/12 comprises a doped layer 14 in the vicinity of the interface between the crystalline silicon substrate and the passivation layer 16
wherein
the crystalline silicon substrate 14/12 is an n-type crystalline silicon substrate (¶0057)
the light receiving surface electrode 18/20 comprises
a first transparent conductive layer 18 formed on a whole surface of the passivation layer 16 (Fig. 2)
a first collector electrode 20 formed on the first transparent conductive layer 18, the first collector electrode including a plurality of finger electrodes (¶0046)
the rear surface electrode 26/28 comprises
a second transparent conductive layer 26 formed on the rear surface side of the crystalline silicon substrate 14/12
a second collector electrode 28 formed on the second transparent conductive layer 26, the second collector electrode formed in a larger area than the first collector electrode (Fig. 2 shows that the electrode 28 is formed to completely cover the second transparent conductive layer 26, whereas the first collector electrode 20 only partially covers first transparent conductive layer 18).
The limitation that the doped layer is formed by doping a surface of the crystalline silicon substrate into an n-type is a product-by-process limitation. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Chan teaches that the doped layer 14 is formed of epitaxially-formed monocrystalline silicon (¶0045, 0054), and that the substrate 12 is formed of monocrystalline silicon in a preferred embodiment (¶0053). A skilled artisan would understand that the doped layer would therefore have the same crystal structure as the substrate, and be formed on the surface of the substrate, so as to be indistinguishable from a layer formed by doping a surface of the substrate. Chan therefore teaches the claimed structural limitations. The doped layer would be understood to be an n+ layer by a person having ordinary skill in the art.
Chan teaches that the substrate 12 may be formed to be n-type, and further teaches that a BSF side, having a higher n+-doping than that of the substrate, may be formed at a light receiving surface, in an alternative embodiment (¶0030, 0057). Chan teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the crystalline silicon substrate to be an n-type crystalline silicon substrate, such that the doped layer is doped to have the same conductivity type as that of the substrate (¶0057). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Per claims 13 and 17, Chan teaches a preferred thickness of the doped layer is less than 10 nm (¶0045). Chan further teaches that it is preferable to form the dopant concentration of the doped layer to be higher than 1x1019 cm-3 (¶0045). While the range of dopant concentrations taught by Chan overlaps the claimed range “equal to or higher than 1 x 1017 cm-3” and “1 x 1017 cm-3 to 1 x 1020 cm-3”, the reference does not specifically teach that an average value of the dopant concentration in the doped layer is in the claimed range. The dopant concentration and doped layer thickness is chosen to reduce recombination at surfaces (¶0031-0034). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the value of the dopant concentration of the doped layer, and therefore its average value, in order to optimize recombination.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In an embodiment, the passivation layer 16 has the same conductivity type as the doped layer 14 it contacts (¶0049), where the doped layer has been established above to have the same conductivity type as layer 14. Therefore the passivation layer of modified-Chan has a same conductivity type as the crystalline silicon substrate.
Per claims 13 and 21, the solar cell further comprises a rear semiconductor layer 22 formed on approximately a whole area of the rear surface of the crystalline silicon substrate 14/12 (layer 22 is preferably formed by epitaxy to reduce recombination, ¶0047, 0049, 0051), the rear semiconductor layer having a conductivity type (p-type) that is different from the crystalline silicon substrate and the passivation layer 16 in the embodiment in which the doped layer has the same conductivity type as that of the substrate (¶0030, 0057). 
The doped layer 14 is present only on a light receiving surface of the crystalline substrate (layer 14 is present on the light receiving surface of crystalline silicon substrate 12, as previously established; rear semiconductor layer 22, distinct from the doped layer 14 because of the difference in doping type, excludes all other layers from being on the rear surface of the crystalline silicon substrate 12
Per claims 18 and 20, modified-Chan teaches the limitations of claim 13. Chan teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the passivation layer 16 of µc-Si:H (¶0052), as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Further, Chan teaches that it is preferred to form the passivation layer to have the same doping type as the underlying doped layer (¶0049). Therefore a skilled artisan would form a contact surface of the passivation layer to the first transparent conductive layer to comprise n-type µc-Si:H, as forming the passivation layer with that composition is obvious.

Claim(s) 19 is/are rejected under 35U.S.C. 103 as being obvious over Chan as applied to claim 13 above, and further in view of US PGPub 2013/0171767 to Moslehi II (of record).
Regarding claim 19, modified-Chan teaches the limitations of claim 13. That reference does not teach that the dopant concentration of the doped layer is homogeneous. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the doped layer to have a homogeneous dopant concentration because Moslehi II teaches that such a dopant concentration profile may provide higher efficiencies (Fig. 5, ¶0009, 0061, 0062).

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant argues that element 22 reads on a portion of the doped layer 14 that is present on the rear surface of the crystalline silicon substrate 12. However, element 22 reads on the claimed rear semiconductor layer formed on the rear surface, the rear semiconductor layer having a conductivity type that is different from the crystalline silicon substrate and the passivation layer, not the claimed doped layer. Chan teaches that the substrate 12 may be formed to be n-type, and further teaches that a BSF side, that is a layer doped to have a higher n+-doping than that of the substrate, may be formed at a light receiving surface, in an embodiment (¶0030, 0057). Therefore a skilled artisan would obviously form the layer 22 to have a doping that is opposite to the substrate 12. While the reference teaches that layer 22 may also be formed by doping, the rejection of the claims above clearly distinguish the doped layer 14 from layer 22 precisely because it has a doping that is opposite to the substrate. Chan’s rear semiconductor layer 22 is formed on a whole area of the rear surface of the n-type crystalline silicon substrate 12 (Fig. 2, ¶0047, 0049, 0050), and therefore excludes the doped layer from being present on the rear surface. Further, Chan provides no motivation to form the doped layer on any surface except the light receiving surface. Finally, the claims do not recite limitations which exclude Chan’s layer 22 from reading on the claimed rear semiconductor layer, and as such being distinguished from the doped layer. 
The rejection of the claims as prima facie obvious over Chan et al. is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726